Exhibit 10.2

FORM OF NON-EMPLOYEE DIRECTOR

RESTRICTED STOCK UNIT AGREEMENT

This RESTRICTED STOCK UNIT AGREEMENT (“Agreement”), dated as of [     ], 200[_],
by and between Avatar Holdings Inc., a Delaware corporation (the “Company”) and
[     ] (the “Participant”).

1. AWARD. Pursuant to the provisions of the Amended and Restated 1997 Incentive
and Capital Accumulation Plan (2005 Restatement), as the same may be amended,
restated, modified or supplemented from time to time (the “Plan”), the
Nominating and Corporate Governance Committee (the “Committee”) of the Board of
Directors of the Company (the “Board”) hereby awards to the Participant, on the
date hereof (the “Award Date”), subject to the terms and conditions of the Plan
and subject further to the terms and conditions set forth herein, [     (     )]
Restricted Stock Units (the “Units”). Capitalized terms used but not defined
herein shall have the meanings assigned to them in the Plan.

2. TERMS AND CONDITIONS. The award evidenced by this Agreement is subject to the
following terms and conditions:

(a) For purposes of this Agreement, the “Vesting Date” shall mean the date on
which the Units vest pursuant to Sections 3 and 4 hereof.

(b) (i) Subject to Section 2(b)(ii), the Participant shall not possess any
incidents of ownership (including, without limitation, voting rights) in shares
of Common Stock in respect of the Units until such Units have vested and been
distributed to the Participant in the form of shares of Common Stock in
accordance with Sections 3 and 4 hereof.

(ii) Notwithstanding Section 2(b)(i), from and after the Award Date and until
the Vesting Date, the Units shall accrue an amount equal to the aggregate amount
of cash dividends that would have been paid on the number of Units awarded to
Participant pursuant to Section 1 hereof as if such Units were deemed to be
outstanding shares of Common Stock (“Dividend Equivalents”). On the Vesting
Date, accrued Dividend Equivalents, if any, shall be converted to additional
Units and shall vest and be distributable to Participant in accordance with
Sections 3 and 4 hereof. Such conversion of Dividend Equivalents into Units
shall be made on the basis of the Fair Market Value of the Common Stock on the
date any such dividend is declared.

(c) Except as provided in this Section 2(c), the Units and any interest of the
Participant therein may not be sold, assigned, transferred, pledged,
hypothecated or otherwise disposed of. Any attempt to transfer Units in
contravention of this Section 2(c) is void ab initio. The Units shall not be
subject to execution, attachment or other process. Notwithstanding the
foregoing, with the written consent of the Committee, the Participant shall be
permitted to transfer all or any portion of the Units to members of his
immediate family (i.e., children, grandchildren or spouse), trusts for the
benefit of such family members, and partnerships whose only partners are such
family members; provided, however, that no consideration can be paid for the
transfer of the Units and the transferee of the Units shall be subject to all
conditions applicable to the Units (including all of the terms and conditions of
this Agreement) prior to such transfer.

3. VESTING AND CONVERSION OF UNITS. On the earlier of (i) the first anniversary
of the Award Date and (ii) the first day immediately preceding the next annual
meeting of the Company’s stockholders following the Award Date, the Units shall
vest and such vested Units shall be converted into an equivalent number of
shares of Common Stock that will be immediately distributed to the Participant;
provided, however, that subject to the provisions of Section 4 hereof, no Units
shall vest or be converted and distributed to the Participant unless the
Participant is a member of the Board on the Vesting Date. Upon vesting and
distribution of the shares of Common Stock in respect of the Units, the Company
shall maintain in book entry form on account of the Participant such shares of
Common Stock; provided, that, at the Company’s discretion or upon request of the
Participant, the Company shall issue to the Participant or the Participant’s
personal representative a stock certificate representing such shares of Common
Stock, free of any restrictions, subject to Section 7 hereof.

4. TERMINATION OF SERVICE; CHANGE OF CONTROL.

(a) Notwithstanding any other provision contained herein:

(i) except as otherwise set forth in this Section 4, if the Participant’s
service as a member of the Board is terminated by the Company for any reason
prior to the Vesting Date, the Participant shall forfeit all Units granted to
the Participant pursuant to Section 1 hereof (and any Dividend Equivalents), as
of the date of such termination.

(ii) if the Participant dies or in the event the Participant’s service as a
member of the Board is terminated due to the Participant’s inability, because of
mental or physical illness or incapacity, whether total or partial, to perform
one or more material functions required as a member of the Board, all Units
awarded pursuant to Section 1 hereof shall immediately vest, be converted into
shares of Common Stock and be distributed to the Participant (or the executor or
administrator of the deceased Participant’s estate or the person or persons to
whom the deceased Participant’s rights shall pass by will or the laws of descent
or distribution, as applicable) within ten (10) calendar days of such death or
termination.

(b) In the event of a Change in Control (as defined below), all Units granted to
the Participant pursuant to Section 1 hereof shall vest, be converted into
shares of Common Stock and be immediately distributed to the Participant. For
purposes of this Section 4(b), the term “Change in Control” shall mean any of
the following events:



  (i)   a person or entity or group of persons or entities, acting in concert,
become the direct or indirect beneficial owner (within the meaning of Rule 13d-3
of the Securities Exchange Act of 1934, as amended) of securities of the Company
representing ninety percent (90%) or more of the combined voting power of the
issued and outstanding Common Stock; or



  (ii)   the Board approves any merger, consolidation or like business
combination or reorganization of Avatar, the consummation of which would result
in the occurrence of the event described in clause (i) above, and such
transaction shall have been consummated.

5. EQUITABLE ADJUSTMENT. If there shall be any change in the Common Stock of the
Company, through merger, consolidation, reorganization, recapitalization, stock
dividend, stock split, reverse stock split, split up, spinoff, combination of
shares, exchange of shares, dividend in kind or other like change in capital
structure or distribution (other than normal cash dividends) to stockholders of
the Company, in order to prevent dilution or enlargement of the Participant’s
rights under this Agreement and the Plan, the Committee may, in an equitable
manner, adjust the number and kind of shares that may be issued under this
Agreement and make any other appropriate adjustments in the terms of the Units
and this Agreement to reflect such changes or distributions.

6. TAXES. Any distribution of Common Stock pursuant to this Agreement shall be
net of any amounts required to be withheld pursuant to applicable federal, state
and local tax withholding requirements. In connection with any such
distribution, the Company may require the Participant to remit to it an amount
sufficient to satisfy such tax withholding requirements prior to the delivery of
any certificates for such Common Stock. In lieu thereof, the Company shall have
the right to withhold the amount of such taxes from any other sums due or to
become due from the Company to the Participant as the Committee shall prescribe.
The Committee may, in its discretion and subject to such rules as it may adopt
(including any as may be required to satisfy applicable tax and/or non-tax
regulatory requirements), permit the Participant to pay all or a portion of the
federal, state and local withholding taxes arising in connection with the Units
granted hereunder and any distribution of shares of Common Stock in respect
thereof by electing to have the Company withhold shares of Common Stock having a
Fair Market Value equal to the amount of tax to be withheld, such tax calculated
at rates prescribed by statute or regulation.

7. REGULATORY COMPLIANCE AND LISTING. The issuance or delivery of any stock
certificates representing shares of Common Stock issuable pursuant to this
Agreement may be postponed by the Committee for such period as may be required
to comply with any applicable requirements under the federal or state securities
laws, any applicable listing requirements of any national securities exchange or
The Nasdaq Stock Market, Inc., and any applicable requirements under any other
law, rule or regulation applicable to the issuance or delivery of such shares,
and the Company shall not be obligated to deliver any such shares of Common
Stock to the Participant if either delivery thereof would constitute a violation
of any provision of any law or of any regulation of any governmental authority,
any national securities exchange or The Nasdaq Stock Market, Inc., or the
Participant shall not yet have complied fully with the provisions of Section 6
hereof.

8. INVESTMENT REPRESENTATIONS AND RELATED MATTERS. The Participant hereby
represents that the Common Stock issuable pursuant to this Agreement is being
acquired for investment purposes and not for sale or with a view to distribution
thereof. The Participant acknowledges and agrees that any sale or distribution
of shares of Common Stock issued pursuant to this Agreement may be made only
pursuant to either (a) a registration statement on an appropriate form under the
Securities Act of 1933, as amended (the “Securities Act”), which registration
statement has become effective and is current with regard to the shares being
sold, or (b) a specific exemption from the registration requirements of the
Securities Act that is confirmed in a favorable written opinion of counsel, in
form and substance satisfactory to counsel for the Company, prior to any such
sale or distribution. The Participant hereby consents to such action as the
Committee or the Company deems necessary or appropriate from time to time to
prevent a violation of, or to perfect an exemption from, the registration
requirements of the Securities Act or to implement the provisions of this
Agreement, including but not limited to placing restrictive legends on
certificates evidencing shares of Common Stock issued pursuant to this Agreement
and delivering stop transfer instructions to the Company’s stock transfer agent.

9. CONSTRUCTION. The Plan and this Agreement will be construed by and
administered under the supervision of the Committee, and all determinations of
the Committee will be final and binding on the Participant.

10. NOTICES. Any notice required or permitted under this Agreement shall be
deemed given when delivered personally, or when deposited with a Post Office,
postage prepaid, addressed, as appropriate, (i) to the Participant at the last
address specified in the records of the Board, or such other address as the
Participant may designate in writing to the Company, or (ii) to the Company,
Avatar Holdings Inc., 201 Alhambra Circle, 12th Floor, Coral Gables, Florida
33134 Attention: Corporate Secretary, or such other address as the Company may
designate in writing to the Participant.

11. FAILURE TO ENFORCE NOT A WAIVER. The failure of either party hereto to
enforce at any time any provision of this Agreement shall in no way be construed
to be a waiver of such provision or of any other provision hereof.

12. GOVERNING LAW. This Agreement shall be governed by and construed according
to the laws of the State of Delaware, without regard to the conflicts of laws
provisions thereof.

13. INCORPORATION OF PLAN. The Plan is hereby incorporated by reference and made
a part of this Agreement, and this Agreement shall be subject to the terms of
the Plan.

14. COUNTERPARTS. This Agreement may be executed in two or more counterparts,
each of which shall be an original but all of which together shall represent one
and the same agreement.

15. MISCELLANEOUS. This Agreement cannot be changed or terminated orally. This
Agreement and the Plan contain the entire agreement between the parties relating
to the subject matter hereof. The section headings herein are intended for
reference only and shall not affect the interpretation hereof.

[Remainder of Page Intentionally Left Blank]

1

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

AVATAR HOLDINGS INC.

By:

Name:

Title:

[Name of Director]

2